ORDER

PER CURIAM.
AND NOW, this 13th day of October, 1993, a Rule having been entered upon respondent by this Court on June 30, 1993, to show cause why he should not be disbarred and upon consideration of the responses filed, it is hereby
ORDERED that the Rule is made absolute, Bruce G. Baron is disbarred from the Bar of this Commonwealth and he shall comply with all the provisions of Rule 217, Pa.R.D.E. It is further ORDERED that respondent shall pay costs to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.
ZAPPALA, CAPPY and MONTEMURO, JJ., dissent and would accept the recommendation of the Disciplinary Board of a five-year suspension.